BLD-067                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-3424
                                      _____________

                              UNITED STATES OF AMERICA

                                             v.

                            MICKEY ALLEN WEICKSEL,
                                                 Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D.C. Civil No. 02-cr-00495)
                      District Judge: Honorable R. Barclay Surrick
                      ____________________________________

        Submitted for Possible Dismissal for Lack of Jurisdiction and Possible
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                December 13, 2012
       Before: SCIRICA, HARDIMAN and GREENAWAY, JR., Circuit Judges

                               (Opinion filed: April 11, 2013)
                                         _________

                                         OPINION
                                         _________

PER CURIAM

       Mickey Allen Weicksel appeals from an order denying his motion for recusal and

for release on bail. For the reasons that follow, we will dismiss the appeal to the extent it

concerns the recusal motion, and deny the appeal to the extent it seeks review of his

motion for release on bail.
       After a jury trial, Weicksel was found guilty of wire fraud, bank fraud, and a

money laundering conspiracy. He was sentenced to a total of 168 months in prison. The

judgment was affirmed on appeal. In March 2011, Weicksel mistakenly filed a motion

pursuant to 28 U.S.C. § 2255 in our Court. We transferred the motion to the District

Court. He was given leave to file an amended § 2255 motion, and the Government filed

a response. Soon thereafter, Weicksel filed a motion asking District Judge Surrick to

recuse himself, and asking that he be released on bail pending disposition of the § 2255

motion. Judge Surrick denied both motions, and Weicksel appealed.

       The order denying Weicksel’s recusal motion is not appealable at this time, and

this Court lacks appellate jurisdiction to review that portion of the order. It is neither a

final order under 28 U.S.C. § 1291 nor an immediately appealable interlocutory order

certified by the District Court under 28 U.S.C. § 1292(b). An order denying a recusal

motion is reviewable after final judgment is entered in the case. See City of Pittsburgh v.

Simmons, 729 F.2d 953, 954 (3d Cir. 1984) (citing Green v. Murphy, 259 F.2d 591, 594

(3d Cir. 1958) (en banc)).

       Under certain circumstances, a litigant may seek this Court’s mandamus review of

the denial of a recusal request. While a recusal motion pursuant to 28 U.S.C. § 144 is

not reviewable until after final judgment, see In re School Asbestos Litigation, 977 F.2d

764, 775 (3d Cir. 1992) (citing Green, 259 F.2d at 594), mandamus may be appropriate to

review a denial of a disqualification motion made under 28 U.S.C. § 455. See id. at 777-

78. Here, Weicksel has not filed a mandamus petition, but we have the discretion to treat
                                               2
his notice of appeal as a mandamus petition. See Nascone v. Spudnuts, Inc., 735 F.2d

763, 773 (3d Cir. 1984). However, the allegations in Weicksel’s recusal motion, along

with the allegations in his motions filed in our Court, do not question the District Judge’s

impartiality in his case as much as they convey his discontent regarding the manner in

which his criminal proceedings have been handled. Although he contends in his filings

that the District Judge is “biased,” and “prejudiced,” and “partial,” the allegations are

based on the District Judge’s unfavorable and/or allegedly incorrect rulings. See

Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977) (motion under § 2255 ordinarily

presented to judge who presided at original conviction and sentencing of prisoner). Even

if the Court were to exercise mandamus jurisdiction to review the order appealed,

Weicksel would not be entitled to relief. See Securacomm Consulting, Inc. v. Securacom

Inc., 224 F.3d 273, 278 (3d Cir. 2000) (“We have repeatedly stated that a party’s

displeasure with legal rulings does not form an adequate basis for recusal.”).

       A court’s order denying bail pending disposition of a habeas petition (in this case,

Weicksel’s § 2255 motion), is “plainly appealable as a collateral order.” Landano v.

Rafferty, 970 F.2d 1230, 1237 (citing United States v. Smith, 835 F.2d 1048, 1058 (3d

Cir. 1987)). But bail pending disposition of habeas corpus review is available “only

when the petitioner has raised substantial constitutional claims upon which he has a high

probability of success . . . or exceptional circumstances exist which make a grant of bail

necessary to make the habeas remedy effective.” Landano, 970 F.2d at 1239. Weicksel

sought release in order to “collect the evidence proving” that his trial attorney was
                                              3
ineffective. He did not make a showing of high probability of success or exceptional

circumstances, and thus bail was not warranted.

        For the foregoing reasons, Weicksel’s appeal will be dismissed in part and denied

in part. 1




        1
         We have reviewed the motions Weicksel filed in our Court. Given the
disposition of this appeal, all pending motions are denied.
                                             4